FILED
                            NOT FOR PUBLICATION                              OCT 4 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30329

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00050-HRH

  v.
                                                 MEMORANDUM *
CHRISTOPHER TODD MAYER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                    H. Russel Holland, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Christopher Todd Mayer appeals from certain supervised release conditions

imposed following his guilty-plea conviction for bank robbery, in violation of 18

U.S.C. § 2113(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mayer contends that because there was no evidence in the record indicating

that he was a drug or alcohol abuser, the district court plainly erred by imposing

drug- and alcohol-related supervised release conditions. The district court properly

imposed the mandatory drug-related supervised release conditions because the

evidence before it did not support a finding that Mayer was a low risk of future

substance abuse. See United States v. Carter, 159 F.3d 397, 399-400 (9th Cir.

1998). Additionally, the district court did not abuse its discretion by imposing the

discretionary drug- and alcohol-related conditions because such conditions,

including the condition that Mayer refrain from excessive use of alcohol, were

reasonably related to the purposes of sentencing and involved no greater

deprivation of liberty than reasonably necessary. See 18 U.S.C. § 3583(d); Carter,
159 F.3d at 400-01.

      AFFIRMED.




                                          2                                    10-30329